Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	JO (US 2009/0018768 A1) describes  a system for reducing a communication load of a location-tracking apparatus of a moving object, the system comprising: an estimated necessary time calculating unit calculating estimated necessary time for the moving object to reach an arrival location from a current location; a normal location determining unit determining the current location detected in real time and a normal location of the moving object by the use of the estimated necessary time calculated by the estimated necessary time calculating unit; and a communication path on-off controlling unit allowing the normal location determining unit to activate a communication path through which the estimated necessary time is transmitted from the estimated necessary time calculating unit, transmitting the estimated necessary time through the communication path to the normal location determining unit, and inactivating the communication path, wherein, when the difference in distance between the current location and the normal location is greater than the threshold value, the estimated necessary time calculating unit calculates a new estimated necessary time and transmits the calculation result to the normal location determining unit and the current location detecting unit, and the communication path on-off controlling unit inactivates the reactivated communication path again.

	Bachmann (US 2013/0231856 A1) describes a method for the fast localization of objects (1) (e.g. vehicles) moving toward a target object (3) in a space (28) illuminated by means of radio beacons (4-7), through which the current GPS coordinates (21, 31) of the moving object (1) and the target object (3) are known, and the moving object (3) [sic: should be (1)] receives a work order (24) from a stationary server device (18) and a business application (23) loaded therein, at least to the extent that it is to move toward the position of the target object (3) given in the work order, characterized in that a measurement of the distance from the object (1) being driven, to the radio beacons (4-7) is carried out in the object (1) being driven, and that a comparison between the transmitted position data of the target object (3) and the current actual position of the object (1) being driven is carried out until the difference (between the actual value and the target value) has fallen below a certain threshold value, characterized by the following procedural steps: Step 1: The business application (23) loaded in the server (18) decides that a work order (24) is to be sent to the operator of the moving object (1). Step 2: The target location readings (at the target position) are calculated from the GPS coordinates (31) in the stationary server (18), wherein the work order (24) consists in part for the operator, and in part for the system in the moving object (1), which regulates the execution of the work order. Step 3: The work order (24) is transmitted to the moving object (1). Step 4: The operator receives a notification on his display that he is to drive in the grid system of the space to a logical position (e.g. track 35, row 18, and elevation 5) of the target object (3), and execute the work order (e.g. pick up a container) there. Step 5: After receiving the work order from step 4, the operator begins driving, without waiting for further information, or downloading further data from a server (18). Step 6: Continuous distance measurements with respect to the stationary reference points (radio beacons 4-7) are carried out during the drive in the object (1) being driven, and the current errors (between the actual location readings and the target location readings) are calculated in the moving object (1) and compared against the predetermined threshold value. Step 7: As soon as the object (1) being driven arrives at the location of the target object (3), the threshold value, in the form of the result of the error distance measurement from step 6, approaches zero; as soon as the threshold value falls below a predetermined value, the operator receives a visual confirmation that he has arrived at the target object (3). Step 8: At the same time, the work order (24) (e.g. pick up container) is authorized, and an electronic monitoring with respect to the work order (e.g. loading operation) takes place, in order to prevent the operator from carrying out the wrong work order (e.g. picking up the wrong container).

	TSUNASHIMA (US 2007/0014432 A1) describes a moving-object tracking control apparatus comprising: a moving-object specifying unit that specifies a moving-object region on an image captured by an imaging apparatus; a calculation point arranging unit that arranges a plurality of calculation points on the specified moving-object region; a local motion vector determining unit that determines a group of local motion vectors for the calculation points; a moving-object motion vector obtaining unit that obtains a moving-object motion vector based on the group of local motion vectors; a calculation point updating unit that updates the calculation points including a group of calculation points whose determined local motion vectors are the same as or similar to the moving-object motion vector and calculation points whose determined local motion vectors are different from the moving-object motion vector, the group of calculation points being continuously used to calculate the local motion vectors and being updated by moving the position of each of the group of calculation points along the moving-object motion vector, each of the calculation points whose determined local motion vectors are different from the moving-object motion vector being rearranged by placing a new calculation point at a position in the vicinity of any of the continuously used calculation points; and an imaging direction driving control unit that controls a movable mechanism including the imaging apparatus in accordance with the moving-object motion vector.

	TAKATANI (US 2017/0356756 A1) describes an information processing method comprising: deriving a first movement amount of a moving object using monitor information including acceleration of the moving object monitored by an internal sensor; deriving a second movement amount of the moving object using surrounding information of the moving object monitored by an external sensor; calculating reliability of the second movement amount; and calculating a current movement amount of the moving object using the first movement amount and the second movement amount when the reliability meets a specific criterion, and calculating the first movement amount as the current movement amount when the reliability does not meet the specific criterion, wherein the surrounding information is at least one of a photographic image and distance information of a periphery of the moving object, and the reliability is calculated using an error between an object point, which is used for deriving the second movement amount, in the surrounding information monitored at first timing and an estimation point that is an estimated object point at the first timing using the surrounding information monitored at second timing.

	Reimann (US 9658317 B2) describes a method for the correction of an influence to a distance measurement between at least two objects on a basis of phase angle information of transmitted signals between said at least two objects, wherein said influence is a change in the phase angles of the signals due to a relative movement between said at least two objects said method comprising steps of: providing at least one emission and reception component in each of the at least two objects; providing at least one measurement component for determining phase angles of first and second signals at least at the first object; emitting only one signal from each of said at least one emission and reception component of each of said at least two objects at any given time; wherein the emissions of each emission and reception component are performed with interposed time intervals therebetween and wherein each of the following steps a-e is performed at least two times: a) emission of a first signal from a first emission and reception component of a first object of the said at least two objects; b) reception of said first signal at a second emission and reception component of a second object of said at least two objects; c) emission of a second signal from said second emission and reception component of the second object; and d) reception of said second signal at said first emission and reception component of the first object; e) measuring phase angles of the first and second signals with the at least one measurement component; providing at least one computing unit programmed to calculate changes in measured phase angles; receiving, in said at least one computing unit, said measured phase angles from said measurement component; calculating a change between the measured phase angles using the at least one computing unit; determining the distance between the two objects using the at least one computing unit, wherein the distance change calculated from the change of phase using the at least one computing unit or the change of phase shift due to the distance change between said objects between the transmissions is taken into consideration in the determination of the distance between at least two objects.

	Tsunashima (US 7783076 B2) describes a moving-object tracking control apparatus comprising: a moving-object specifying unit that specifies a moving-object region on an image captured by an imaging apparatus; a calculation point arranging unit that arranges a plurality of calculation points on the specified moving-object region; a local motion vector determining unit that determines a group of local motion vectors for the calculation points; a moving-object motion vector obtaining unit that obtains a moving-object motion vector based on the group of local motion vectors; a calculation point updating unit that updates the calculation points including a group of calculation points whose determined local motion vectors are the same as or similar to the moving-object motion vector and calculation points whose determined local motion vectors are different from the moving-object motion vector, the group of calculation points being continuously used to calculate the local motion vectors and being updated by moving the position of each of the group of calculation points along the moving-object motion vector, each of the calculation points whose determined local motion vectors are different from the moving-object motion vector being rearranged by placing a new calculation point at a position in the vicinity of any of the continuously used calculation points; and an imaging direction driving control unit that controls a movable mechanism including the imaging apparatus in accordance with the moving-object motion vector.

	Kuwashima (US 5764786 A) describes the moving object measurement device includes one or more combinations of capturing an image of means to capture the moving objects, a driving means to set the capturing direction and the capturing range for the capturing means, an image processing means to calculate the location in the screen of the moving objects included in the image signal obtained by the capturing means, and a location calculation means to calculate the coordinate in the real space of the moving objects based on the information of the location obtained by the image processing means and the capturing direction and the capturing range of the capturing means when obtaining the image signal. The moving object measurement device also includes a three-dimensional area setting means to set the area where the targeting moving objects can move, an area mapping means to map the area in the three-dimensional real space coordinate system on the two-dimensional area corresponding to the capturing direction and the capturing range of the capturing means, and a two-dimensional area setting means to set the mapped two-dimensional area to the corresponding image processing means, wherein the image processing means includes an area limiting means to limit the targeting area of the calculation to the defined two-dimensional area by the two-dimensional area setting means. A three-dimensional vector setting means sets the moving velocity vector of the targeting moving objects in the three-dimensional real space coordinate system. A vector mapping means maps the moving velocity vector in the three-dimensional real space coordinate system on the two-dimensional moving velocity vector corresponding to the capturing direction and the capturing area of the capturing means. A vector setting means sets the captured two-dimensional moving velocity vector for each corresponding capturing means, wherein the image processing means includes a means to detect the change of the location of the moving objects of the screen of some frames defined beforehand and of the current screen in the two-dimensional area limited by the area limiting means, and can provide a means to start up the location calculation means on the condition that the detected change of the location is in the area defined beforehand for the two-dimensional moving velocity vector defined by the vector setting means. The capturing means includes the universal head which is rotatable around at least one axis and the capturing device fixed on the universal head, wherein the driving means includes the angle setting means to set the rotation angle around each axis of the universal head and a zoom lens attached on the capturing device. When the precision of the zoom lens and the angle setting means are high enough so that there is almost no difference between the defined objective value and the actual value, it is possible to use the objective value itself for the data of the capturing direction and the capturing area of the capturing means. However, in practice, it is better to use the actual value for the data of the capturing direction and the capturing area of the capturing means by feedback control which reduces the difference between the actual value and the objective value. That is, the angle setting means must include a motor which rotates the universal head on each at least one axis, an angle encoder which detects the actual rotation angle, and an angle controlling means to control the motor for reducing the difference between the detected angle and the objective bearing angle defined by the upper-device, and the zoom lens must include a zoom driving motor to define the zooming position, a zoom encoder to detect the actual zooming position, and a zoom controlling means to control the zoom driving motor which reduces the difference between the detected zooming position and the targeting position defined by the upper-device, and the output of the angle encoder and the output of the zoom encoder must be supplied to the position calculation means as the data on the capturing direction and the capturing area of the capturing means.

	Brege (US 2014/0249745 A1) describes system for route planning (700) arranged to be mounted on a moving object, said system comprising: a position module (702) configured to register the present position of the moving object at request and to determine the travel path of the moving object during a predetermined time period preceding the request, wherein the present position represents a target position for firing; a firer location estimation module (704) configured to estimate the location of a firer based on the registered position and the determined travel path and based on map data (701) comprising 3D geographical coordinates data, wherein the firer location estimation module (704) is further configured to estimate the location of the firer based on line of sight calculations using the assumption that the object has been visible to the threat substantially during the whole predetermined time period; and a route planning module (705) configured to plan a route of the object based on the determined location of the firer. A computer program product for determining the location of a firer (800), the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion configured to determine the position of a moving object (802) at the detection of firing against the moving object (801); an executable portion configured to estimate a plurality of positions for the moving object (803) during a predetermined time period preceding the firing; an executable portion configured to estimate the location of a firer (804) based on a three dimensional map data and based on the determined position of the moving object at the firing and the plurality of positions of the moving object during the predetermined time period preceding the firing, wherein: the location of the firer (804) is estimated from line of sight calculations based on the assumption that the moving object has been visible to the firer substantially during the whole predetermined time period; the executable portions are run on a computer. A computer program product for determining the location of a firer, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion configured to determine the position of a moving object (802) at the detection of firing against the moving object (801); an executable portion configured to estimate a plurality of positions for the moving object (803) during a predetermined time period preceding the firing; and an executable portion configured to estimate the location of a firer (804) based on a three dimensional map data and based on the determined position of the moving object at the firing and the plurality of positions of the moving object during the predetermined time period preceding the firing, wherein the location of the firer (804) is estimated from line of sight calculations based on the assumption that the moving object has been visible to the firer substantially during the whole predetermined time period.

	Takatani (US 10612937 B2) describes an information processing device comprising: a memory; an internal sensor configured to monitor information including acceleration of a moving object; and processing circuitry configured to operate as: a first derivation unit configured to derive a first movement amount of the moving object from the monitor information; a second derivation unit configured to derive a second movement amount of the moving object using surrounding information of the moving object monitored by an external sensor including using an error between an object point, which is used for deriving the second movement amount, in the surrounding information monitored at first timing and an estimation point that is an estimated object point at the first timing using the surrounding information monitored at second timing; a reliability calculation unit configured to calculate reliability of the second movement amount; a movement amount calculation unit configured to calculate a current movement amount of the moving object using the first movement amount and the second movement amount when the reliability meets a specific criterion, and to calculate the first movement amount as the current movement amount when the reliability does not meet the specific criterion; and a change unit configured to change the specific criterion in accordance with the error used to derive the second movement amount. An information processing method comprising: deriving a first movement amount of a moving object using monitor information including acceleration of the moving object monitored by an internal sensor; deriving a second movement amount of the moving object using surrounding information of the moving object monitored by an external sensor including using an error between an object point, which is used for deriving the second movement amount, in the surrounding information monitored at first timing and an estimation point that is an estimated object point at the first timing using the surrounding information monitored at second timing; calculating reliability of the second movement amount; calculating a current movement amount of the moving object using the first movement amount and the second movement amount when the reliability meets a specific criterion, and calculating the first movement amount as the current movement amount when the reliability does not meet the specific criterion; and changing the specific criterion in accordance with the error used to derive the second movement amount.

	LI (US 2019/0187297 A1) describes a plurality of inertial measurements can be made between two time points at which the low-frequency measurements are made. The inertial measurements take place at a higher frequency (“high-frequency measurement”) and can include information such as acceleration. The inertial measurement can be made with a sensing unit which can include components such as accelerometers, gyroscopes, magnetometers, or the combinations thereof. From the acceleration data, certain movement characteristics (e.g., speed) of the moving object can be acquired. The movement characteristics can then be used to calculate another displacement of the moving object, which can be referred to as an inertial measurement displacement (IM displacement). Consider that the IM displacement can be calculated at relatively high frequency and the approximate displacement can be determined with relatively low accumulative error, the combination of both can lead to estimation of the moving object's displacement and location at high frequency and high accuracy. The combination can take into consideration the errors of each of the respective measurements. Further, the acceleration data can be subjected to noise reduction processing, such as with a low-pass filter, to improve displacement estimation.

	Yoshino (US 11112508 B2) describes a positioning method for determining coordinates of a moving object, by a positioning terminal, by performing a positioning calculation based on information transmitted from a plurality of satellites, wherein the positioning terminal calculates a fixed solution which is a solution obtained by the positioning calculation or a float solution which is a solution obtained by the positioning calculation and has lower accuracy than the fixed solution, calculates a velocity bias based on a movement amount of the fixed solution, calculates a velocity of the moving object, calibrates a velocity of the moving object by removing the velocity bias from the velocity of the moving object, calculates a dead reckoning (DR) solution which is an estimated value of the coordinates of the moving object based on the calibrated velocity of the moving object, outputs the DR solution as the coordinates of the moving object in a case where at least the fixed solution is not calculated in the positioning calculation, and outputs the fixed solution as the coordinates of the moving object in a case where the fixed solution is calculated in the positioning calculation. A positioning terminal comprising: a receiver that receives positioning signals transmitted from a plurality of satellites; and a processor that determines coordinates of a moving object by performing a positioning calculation based on information included in the positioning signals, wherein the processor calculates a fixed solution which is a solution obtained by the positioning calculation or a float solution which is a solution obtained by the positioning calculation and has lower accuracy than the fixed solution, calculates a velocity bias based on a movement amount of the fixed solution, calculates a velocity of the moving object, calibrates a velocity of the moving object by removing the velocity bias from the velocity of the moving object, calculates a dead reckoning (DR) solution which is an estimated value of the coordinates of the moving object based on the calibrated velocity of the moving object, outputs the DR solution as the coordinates of the moving object in a case where at least the fixed solution is not calculated in the positioning calculation, and outputs the fixed solution as the coordinates of the moving object in a case where the fixed solution is calculated in the positioning calculation.

	EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes 	and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christian C. Michel on August 8, 2022
The application has been amended as follows: 

In claim 1, line 24 replace "or" with "and" 
In claim 4, line 22 replace "or" with "and" 

Allowable Subject Matter
3.	Claims 1-4 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 4 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a location-estimating device comprising: when the first estimated location is not able to be determined based on the first locational relationship information acquired at the preceding first information acquisition time, select  the second to  estimated  location based  and calculate a second movement amount and second moving direction of the moving object between a preceding one information acquisition time of the second 

Claims 2-3 are allowed due to their dependency on claim 1.

Regarding claim 4:
The primary reason for the allowance of claim 4 is the inclusion of a computer readable non-transitory storage medium which stores a computer program for location estimation that causes a processor to: when the first estimated location is not able to be determined based on the first locational relationship information acquired at the preceding first information acquisition time, select  the second  estimated  location based  and calculate a second movement amount and second moving direction of the moving object between a preceding one information acquisition time of the second second estimated location and the second movement amount and second moving direction of the moving object. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
August 15, 2022